Case: 13-60453      Document: 00512592155         Page: 1    Date Filed: 04/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 13-60453                          April 10, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



JORGE LUIS RODRIGUEZ GALVAN,
also known as Jorge Luis Rodriguez,

                                                 Petitioner,

versus

ERIC H. HOLDER, JR., U.S. Attorney General,

                                                 Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                              BIA No. A 087 937 237




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Jorge Rodriguez Galvan is a native and citizen of Mexico who conceded


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60453      Document: 00512592155     Page: 2   Date Filed: 04/10/2014


                                 No. 13-60453

that he was removable pursuant to 8 U.S.C. § 1182(a)(6)(A)(i) as an illegal alien
who had entered the United States without being admitted or paroled. He
unsuccessfully sought various forms of relief from removal. Pertinent here are
the denials of his applications for cancellation of removal, withholding of
removal based on his membership in a particular social group (“PSG”), and
relief under the Convention Against Torture (“CAT”).          Rodriguez Galvan
appealed the denial of his requests for relief, but the Board of Immigration
Appeals (“BIA”) dismissed the appeal. Rodriguez Galvan now petitions for
review of that order.
      Rodriguez Galvan contends that the immigration judge (“IJ”) and the
BIA erred in determining that cancellation of removal was not warranted
under 8 U.S.C. § 1229b(b) because he had not demonstrated that his removal
“would result in exceptional and extremely unusual hardship to” his United
States citizen wife. Rodriguez Galvan does not assert any legal or constitu-
tional error in this regard but disagrees with the decisions of the IJ and the
BIA that he did not show that his wife would suffer the requisite level of
hardship to warrant relief. We lack jurisdiction to review the hardship deter-
mination on which the denial of relief was based, and that portion of the peti-
tion challenging the denial of cancellation of removal is dismissed. See Rueda
v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004).
      Regarding his application for withholding of removal, Rodriguez Galvan
asserted a fear that, upon being returned to Mexico, he would be persecuted by
the Mexican drug cartel Los Zetas based on his membership in a PSG made up
of family members who are opposed to members of the cartel. Rodriguez Gal-
van and his wife testified that two of her cousins were tortured and killed by
the cartel in Mexico because they refused to do its bidding. Rodriguez Galvan
thus claims that the BIA erred in determining that there was no indication



                                       2
    Case: 13-60453    Document: 00512592155     Page: 3   Date Filed: 04/10/2014


                                 No. 13-60453

that any of his direct family had been targeted for any reason. He also main-
tains that, in light of the murders of his wife’s cousins, he had clearly shown
that his life would be in grave danger in Mexico. He testified, however, that
his parents and two of his siblings had been living peacefully and undisturbed
by the cartel in Mexico since 2003. Moreover, he makes no argument at all
with respect to the determination that his purported PSG was too broad and
amorphous to qualify as a PSG for purposes of withholding of removal.
Because the BIA’s decision is supported by substantial evidence, see Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005), we deny that portion of the petition
for review challenging the denial of withholding of removal.
      Rodriguez Galvan has failed to brief any challenge to the determination
by the IJ and the BIA that he was not entitled to relief under the CAT. Thus,
he has abandoned any challenge to that determination. See Soadjede v. Ash-
croft, 324 F.3d 830, 833 (5th Cir. 2003).
      The petition for review is DISMISSED in part and DENIED in part.




                                        3